USCA11 Case: 21-11308      Date Filed: 03/17/2022      Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11308
                   Non-Argument Calendar
                  ____________________

KAMALJIT SINGH,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A208-191-657
                   ____________________
USCA11 Case: 21-11308        Date Filed: 03/17/2022   Page: 2 of 7




2                      Opinion of the Court               21-11308


Before ROSENBAUM, GRANT, and EDMONDSON, Circuit
Judges.


PER CURIAM:


      Kamaljit Singh (“Petitioner”), a native and citizen of India,
petitions for review of the order by the Board of Immigration Ap-
peals (“BIA”) affirming the August 2019 decision of the Immigra-
tion Judge (“IJ”). In its August 2019 decision, the IJ denied Peti-
tioner’s motion to reconsider the IJ’s September 2018 decision
denying Petitioner’s applications for asylum, withholding of re-
moval, and relief under the Convention Against Torture and Other
Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”).
No reversible error has been shown; we dismiss the petition in part
and deny the petition in part.

      In 2015, Petitioner entered the United States without a valid
entry document and was later charged as being subject to removal.
Petitioner conceded removability. Petitioner then applied for asy-
lum, withholding of removal, and CAT relief. In his application,
Petitioner asserted that he had been subject to past persecution on
USCA11 Case: 21-11308         Date Filed: 03/17/2022     Page: 3 of 7




21-11308                Opinion of the Court                         3

account of his religion, political opinion, and his membership in a
particular social group.

       In September 2018, an IJ denied Petitioner’s applications for
relief and ordered Petitioner removed to India. The IJ first found
Petitioner not credible. In the alternative -- assuming arguendo
that Petitioner was credible -- the IJ also denied Petitioner’s claims
on the merits. Among other things, the IJ determined that the mis-
treatment Petitioner purportedly suffered in the past did not rise to
the level of persecution. The IJ also found that Petitioner could
avoid harm by relocating within India and, thus, could show no
well-founded fear of future persecution. Petitioner did not appeal
the IJ’s September 2018 decision to the BIA.

       On 28 January 2019, Petitioner -- through his lawyer --
moved for reconsideration of the IJ’s September 2018 decision. Pe-
titioner first disputed the IJ’s adverse-credibility finding, asserting
that the inconsistencies between his in-court testimony and his asy-
lum interview could be attributed to apprehension and distrust of
asylum officials. Petitioner also challenged the IJ’s determinations
that Petitioner suffered no past persecution and that Petitioner
could relocate reasonably within India. In making these arguments
USCA11 Case: 21-11308         Date Filed: 03/17/2022    Page: 4 of 7




4                      Opinion of the Court                 21-11308

(arguments that consisted of a single paragraph), Petitioner cited
no legal authority and made only conclusory assertions that the
harm Petitioner suffered constituted past persecution. About evi-
dence for no safety anywhere in India, Petitioner “himself stated
that his persecutors would find him if he moved to another part of
India.”

       On 20 August 2019, an IJ denied Petitioner’s motion for re-
consideration. The IJ noted that Petitioner’s motion could be de-
nied properly as untimely or based solely upon Petitioner’s failure
to cite legal authority for his claims. The IJ also rejected each of
Petitioner’s arguments on the merits.

       Petitioner appealed to the BIA. The BIA affirmed the IJ’s
denial of reconsideration. The BIA first clarified that it was review-
ing only the August 2019 denial of Petitioner’s motion for recon-
sideration: not the September 2018 denial of Petitioner’s applica-
tions for relief. The BIA determined that Petitioner’s reconsidera-
tion motion failed to allege or specify an error in the IJ’s decision
and, instead, “essentially renew[ed] the arguments made . . . that
were previously considered and rejected by the Immigration
Judge.” The BIA saw no legal or factual error or other overlooked
USCA11 Case: 21-11308         Date Filed: 03/17/2022      Page: 5 of 7




21-11308                Opinion of the Court                          5

argument that might have warranted reconsideration of the IJ’s
September 2018 decision. The BIA, thus, dismissed Petitioner’s ap-
peal. Petitioner then filed this petition for review.

       In this appeal, Petitioner argues chiefly (as he did in his brief
to the BIA) that the IJ erred in denying Petitioner’s applications for
asylum and withholding of removal. Petitioner, however, never
appealed the IJ’s September 2018 decision denying his applications
for relief. In the order at issue in this appeal, the BIA made clear
that the IJ’s September 2018 denial of relief was outside the scope
of the BIA’s review. Because Petitioner failed to exhaust his admin-
istrative remedies with respect to the IJ’s September 2018 decision,
we lack jurisdiction to consider that decision on appeal. See
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th
Cir. 2006). We have jurisdiction to review only the BIA’s decision
affirming the IJ’s August 2019 denial of Petitioner’s motion for re-
consideration.

       We review the denial of a motion for reconsideration under
an abuse-of-discretion standard. See Assa’ad v. U.S. Att’y Gen., 332
F.3d 1321, 1341 (11th Cir. 2003). A motion for reconsideration
must specify errors of law or fact in the previous decision and must
USCA11 Case: 21-11308          Date Filed: 03/17/2022     Page: 6 of 7




6                        Opinion of the Court                21-11308

be supported by pertinent authority. 8 U.S.C. § 1229a(c)(6)(C). A
motion that “merely reiterat[es] arguments previously presented
to the [agency] does not constitute ‘specifying errors of fact or law’
as required for a successful motion to reconsider.” Calle v. U.S.
Att’y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007) (alteration omit-
ted).

         In his appellate brief, Petitioner raises no substantive argu-
ment challenging the denial of his motion for reconsideration. Pe-
titioner cites to no pertinent legal authority addressing reconsider-
ation motions. Nor does Petitioner argue that the BIA or the IJ
erred in denying reconsideration. Instead, Petitioner’s arguments
relate solely to Petitioner’s purported eligibility for asylum and for
withholding of removal. When -- as in this case -- “an appellant
fails to offer arguments on an issue, that issue is abandoned.” See
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.
2005).

         In any event, the BIA abused no discretion in affirming the
denial of Petitioner’s motion for reconsideration. In that motion,
Petitioner made only conclusory arguments in support of his appli-
cations for relief: arguments that had already been presented to and
USCA11 Case: 21-11308         Date Filed: 03/17/2022    Page: 7 of 7




21-11308               Opinion of the Court                         7

rejected by the IJ. Petitioner’s restating of his earlier arguments --
without citation to legal authority and without identifying an error
of fact or law in the challenged decision -- was insufficient to war-
rant reconsideration. See Calle, 504 F.3d at 1329.

       PETITION DISMISSED IN PART AND DENIED IN
PART.